           Case 8:19-cv-00190-JVS-DFM Document 24 Filed 08/13/19 Page 1 of 7 Page ID #:121



                     1           Law Offices of Stephen Abraham
                            Stephen E. Abraham, Esq. (State Bar No. 172054)
                     2                  stephen@abraham-lawoffices.com
                                               1592 Pegasus Street
                     3                  Newport Beach, California 92660
                                            Telephone: (949) 878-8608
                     4                      Facsimile: (714) 852-3366

                     5     Attorney for Defendants Chivens, Inc.;
                           L.A. Pacific Plaza LLC
                     6

                     7                               UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                     8

                     9
                                                                                 Case No. 8:19-cv-00190-JVS-DFM
                   10
                                                                                 DEFENDANTS’ OPPOSITION TO
                   11      CARMEN JOHN PERRI, an                                 PLAINTIFF’S MOTION FOR
                           individual,                                           LEAVE TO AMEND
                   12
                                                                    Plaintiff,   COMPLAINT
                   13                                v.                          Hon. James V. Selna
                   14 CHIVENS, INC., a California                                     Ronald Reagan Federal Building
                      corporation; L.A. PACIFIC PLAZA                                 and U.S. Courthouse
                   15 LLC, a California limited liability                             411 West 4th Street
                      company, an individual; and Does 1-                             Courtroom 10C
                   16 10,                                                             Santa Ana, CA 92701-4516
                   17                                           Defendants.      Date: 9/9/2019
                   18                                                            Time: 1:30 p.m.
                   19                                                            Courtroom: 10C

                   20

                   21               Defendants, Chivens, Inc. (“Chivens”) and L.A. Pacific Plaza LLC
                   22      (“LAPP”) (“Defendants”), herewith submit their opposition to Plaintiff’s
                   23      untimely motion for leave to amend his complaint.
                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         Opp re FAC                                    1
    (9 49 ) 87 8-8608
                                             DEFENDANTS’ OPP TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND
           Case 8:19-cv-00190-JVS-DFM Document 24 Filed 08/13/19 Page 2 of 7 Page ID #:122



                     1                                                 I.
                     2                              INTRODUCTION AND SUMMARY
                     3              This case involves suit under the Americans with Disabilities Act (“ADA”)
                     4     and various state-law theories.
                     5              Plaintiff filed his complaint on January 31, 2019. [Doc. 1]
                     6              This Court issued its scheduling order on June 24, 2019, fixing the date for
                     7     particular acts in this litigation. Of relevance, the “Last Day to Amend Pleadings or
                     8     Add Parties” was fixed as August 2, 2019.
                     9              Plaintiff waited until August 2, 2019 – more than six months after filing the
                   10      complaint – to move this court for leave to amend. Plaintiff waited until after
                   11      written discovery was taken to move to amend. He waited until after a mediation
                   12      was held to move to amend.
                   13               Plaintiff could have brought his motion before the cut-off date set by this
                   14      Court. He chose instead to wait until long after the deadline set by this Court.
                   15               Plaintiff claims there is no prejudice. To the contrary, Plaintiff’s assertion
                   16      invites scrutiny by this Court not merely on the question of amended pleadings but
                   17      on the question of whether Plaintiff and his counsel have engaged in unwarranted
                   18      if not improper acts, including delaying amending his pleadings in order to prolong
                   19      this litigation by “moving the goalposts.”
                   20               Even were this Court to conclude that the date fixed was the last date to
                   21      move to amend the complaint, this Court should nevertheless deny the request
                   22      based on the prejudice to Defendants as a result of Plaintiff’s addition of claimed
                   23      barriers not merely clarifying but significantly expanding the scope of this action.
                   24                                                  II.
                   25          RESPONSE TO PLAINTIFF’S STATEMENT OF RELEVANT FACTS
                   26               Plaintiff sets forth at page 2 of his points and authorities what he claims are
                   27      the relevant facts. Plaintiff’s chronology omits a number of important dates and
                   28      mischaracterizes others.
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         Opp re FAC                                 1
    (9 49 ) 87 8-8608
                                          DEFENDANTS’ OPP TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND
           Case 8:19-cv-00190-JVS-DFM Document 24 Filed 08/13/19 Page 3 of 7 Page ID #:123



                     1              Plaintiff makes no mention of this Court’s scheduling order nor the
                     2     mediation. Plaintiff offers no explanation as to why his CASp inspector waited
                     3     months to inspect the exterior of Defendants’ property, an area open to the public
                     4     that could have been inspected at any time.
                     5              Plaintiff claims that the amendment merely “elaborate[s] on the barrier areas
                     6     addressed in the Complaint…” (P&A, Doc. 23-1 at 2:7-9). This statement is
                     7     demonstrably false. Plaintiff’s complaint targets three items on the property:
                     8                  15. Instead of having architectural barrier free facilities for patrons
                                        with disabilities, Defendants have: a built up curb ramp that
                     9                  projects from the sidewalk and into the access aisle (Section 406.5).
                                        Furthermore, the curb ramp is in excess of the maximum grade
                   10                   allowed by ADAAG specifications (Section 406.1); a sink that has
                                        exposed drain pipes; and, a towel dispenser that is too high
                   11                   according to ADAAG specifications.
                   12               Three items – built-up curb ramp, sink pipes, and towel dispenser – and
                   13      nothing more.
                   14               Plaintiff’s proposed amended complaint adds more than a dozen entirely
                   15      new claims extending beyond the three identified in the complaint, all of which
                   16      were presumably open, conspicuous, and easily identified by plaintiff or his expert
                   17      months before now, including:
                   18                   the slope in the left van accessible space has cross slopes measuring
                                        between 2.9% and 5.3%, exceeding the maximum allowed (Section
                   19                   502.4); the shared accessible aisle contains slopes that measure
                                        between 2.6% and 4.6%, exceeding the maximum allowed (Section
                   20                   502.4); the right accessible space contains slopes that measure
                                        between 3.1% and 4.0%, exceeding the maximum allowed (Section
                   21                   502.4); the designated accessible parking area serving the Business
                                        contains an accessible aisle that is not on the same level as its
                   22                   adjacent accessible parking spaces, separated by a 1” abrupt change
                                        in level with the van accessible space and a ¾” abrupt change in
                   23                   level with the standard accessible space (Section 502.4); the width
                                        of the van accessible space is not compliant with the adjacent
                   24                   accessible aisle, measuring 111 ¼” wide and 91 ¾” wide,
                                        respectively (Section 502.1, 502.2, 502.3.1); the south curb ramp
                   25                   contains cross slopes measuring as high as 2.7% (Section 405.3);
                                        the accessible route from the public right of way contains an abrupt
                   26                   change in level transitioning from the city sidewalk, measuring as
                                        high as 1 ¾” (Section 303.1; 303.2; 303.3; 403.4); the accessible
                   27                   route from the public right of way contains an abrupt change in
                                        level that is adjacent to the city sidewalk, that measures as high as 2
                   28                   ¼” and has an approximate 30” radius (Section 303.1; 303.2; 303.3;
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         Opp re FAC                                  2
    (9 49 ) 87 8-8608
                                           DEFENDANTS’ OPP TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND
           Case 8:19-cv-00190-JVS-DFM Document 24 Filed 08/13/19 Page 4 of 7 Page ID #:124


                                        403.4); the accessible route from the ramp serving the accessible
                     1                  parking area at public right of way to the entrance of the Business
                                        contains an abrupt change in level which measures as high as 3”
                     2                  and approximately 2” in width (Section 303.1; 303.2; 303.3; 403.4);
                                        the walking surfaces serving the accessible ramp at public right of
                     3                  way to the entrance of the Business contained cross slopes
                                        measuring between 2.6% and 3.4%, exceeding the maximum
                     4                  allowed (Section 403.3); and the southwest corner of the building
                                        contains an abrupt change in level measuring as high as 1 ½”
                     5                  (Section 303.1; 303.2; 303.3; 403.4).
                     6     [Proposed Amend Complaint, ¶16]
                     7              Plaintiff does not merely torture the word “elaborate” but proposes a new
                     8     complaint ignoring all bounds of what was previously claimed, straying far from a
                     9     built-up ramp in an access aisle to entrances and city sidewalks.
                   10               This is not an elaboration of a prior complaint but, instead, a new complaint.
                   11                                                 III.
                   12                                           DISCUSSION
                   13               Plaintiff may correctly state the standard for motions for leave to amend but
                   14      his calculation of the factors is ignored if not grossly distorted.
                   15      1.       PLAINTIFF UNREASONABLY DELAYED BRINGING HIS MOTION
                   16               Plaintiff Carmen John Perri, a prolific litigant, filed his complaint against
                   17      Defendants on January 31, 2019. He alleged that he went to Defendants’ property
                   18      – a restaurant – on January 22, 2019 and found conditions that allegedly caused
                   19      Plaintiff “difficulty, humiliation and frustration.” (Id., ¶20).
                   20               He alleged that these violations were “obvious and blatant” (Id., ¶26) and
                   21      “the failure to remove these barriers was intentional.” (Id.). He subsequently sued,
                   22      not only claiming the one encounter but deterrence. (Id., ¶22).
                   23               In Plaintiff’s proposed amended complaint, he alleges that all of the
                   24      violations are “obvious and blatant.” (Proposed First Amended Complaint
                   25      (“PFAC”) at ¶28)
                   26               Nevertheless, Plaintiff’s argument in support of his motion for leave to
                   27      amend, after all of the events that have passed in this case, must necessarily rest on
                   28      the proposition that nothing was obvious and nothing could have been added
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         Opp re FAC                                  3
    (9 49 ) 87 8-8608
                                           DEFENDANTS’ OPP TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND
           Case 8:19-cv-00190-JVS-DFM Document 24 Filed 08/13/19 Page 5 of 7 Page ID #:125



                     1     sooner. Furthermore, Plaintiff’s reliance upon general policies and principles
                     2     relating to amending complaints in support of his belated motion entirely misses
                     3     the point that mark amendment is granted upon showing of diligence on the part of
                     4     the moving party.
                     5              Ignoring “obvious” claims for six months demonstrates no diligence.
                     6     2.       PLAINTIFF’S AMENDED COMPLAINT PREJUDICES DEFENDANTS BY
                     7              SEEKING TO LITIGATE ENTIRELY DIFFERENT PORTIONS OF THE PROPERTY
                     8              Plaintiff’s assertion that Defendants are not prejudiced borders on the
                     9     absurd. In the operative pleading, Plaintiff alleged three simple conditions – ramp,
                   10      sink, and paper towel dispenser. On the other hand, Plaintiff’s newly-proposed
                   11      complaint adds at least eleven new claims based on even more cited provisions of
                   12      the accessibility standards.
                   13               A number of the new claims heap upon the prior claims additional aspects or
                   14      elements, belying Plaintiff’s assertion that he didn’t encounter them but,
                   15      nevertheless, is entitled to litigate them. 1
                   16               In sum, these are not the “same operative facts” but an entirely different
                   17      complaint. Plaintiff might as well have substituted himself for some other plaintiff
                   18      and his attorneys have brought a different complaint. At least, in that instance
                   19      Defendants could also hit the “reset” button. But the problem here is that there is
                   20      no “reset” button to press.
                   21               Defendants propounded written discovery and, absent an order of this Court,
                   22      have no further right to propound additional written discovery.
                   23               Even if this Court were to permit Defendants to start over, they have
                   24      expended thousands of dollars defending this case. Plaintiff knowingly waited until
                   25      this point in the litigation, content to ask for a “redo,” and knowing full well that
                   26      an essential aspect of determining whether to fight or settle is the estimated costs
                   27
                           1
                            In fact, it would have been impossible for Plaintiff to enter the restaurant and not
                   28
Stephen E. Abraham
                           notice many of the newly stated claims.
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         Opp re FAC                                 4
    (9 49 ) 87 8-8608
                                          DEFENDANTS’ OPP TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND
           Case 8:19-cv-00190-JVS-DFM Document 24 Filed 08/13/19 Page 6 of 7 Page ID #:126



                     1     of litigation. By waiting until now to bring this motion, Plaintiff has essentially
                     2     doubled Defendants’ cost of defense. 2
                     3              The only way to truly avoid prejudice to Defendants caused by Plaintiff’s
                     4     conduct (and that of his attorneys) would be to truly hit the “reset” button,
                     5     meaning, at the very least, that this Court permit the filing of the amended
                     6     complaint only if Defendants are now allowed to take discovery on the new
                     7     complaint without being limited by the prior discovery and pay Defendant’s cost
                     8     for litigating the “old case.”
                     9              For the foregoing reasons, this Court should find that Defendants have been
                   10      unfairly and unreasonably prejudiced by Plaintiff’s tactics as well as those of his
                   11      attorneys.
                   12                                               IV.
                   13                                         CONCLUSION
                   14               Based on consideration of each of the factors and with absolutely no
                   15      justification offered by Plaintiff for bringing his motion long after all the facts
                   16      supporting the new claims were known to him, this Court should and is requested
                   17      to DENY Plaintiff’s motion for leave to amend.
                   18
                           Dated: August 12, 2019            LAW OFFICES OF STEPHEN ABRAHAM
                   19

                   20                                        By:       /s/ Stephen E. Abraham
                                                                    Stephen E. Abraham
                   21                                               Attorney for Defendants
                   22

                   23

                   24

                   25

                   26

                   27
                           2
                            Of course, Plaintiff has no interest in such pedestrian matters given the largely
                   28
Stephen E. Abraham
                           one-sided fee provisions under which his complaint is prosecuted.
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         Opp re FAC                                 5
    (9 49 ) 87 8-8608
                                          DEFENDANTS’ OPP TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND
           Case 8:19-cv-00190-JVS-DFM Document 24 Filed 08/13/19 Page 7 of 7 Page ID #:127



                     1                                        PROOF OF SERVICE
                     2
                           STATE OF CALIFORNIA, COUNTY OF O RANGE
                     3
                           I am employed in the County of Orange, State of California. I am over the age of 18 and not a
                     4     party to the within action. My business address is: 1592 Pegasus Street, Newport Beach,
                           California 92660.
                     5

                     6            On August 13, 2019, I served the foregoing document described as: DEFENDANTS’
                           OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT
                     7     thereon on all interested parties in this action as follows:

                     8           Manning Law, APC                                  Representing Plaintiff
                                 Joseph R. Manning, Jr.
                     9           Michael J. Manning, Esq.
                                 Craig Cote, Esq.
                   10            Tristan P. Jankowski
                                 4667 MacArthur Blvd. Suite 150
                   11            Newport Beach, CA 92660

                   12               [x]    e-Filing/ECF pursuant to Court order
                   13
                                   []     BY MAIL - By addressing a true copy of the above document as set forth above.
                   14      I am “readily familiar” with the firm’s practice of collection and processing correspondence for
                           mailing. Under that practice it would be deposited with U.S. Postal Service on that same day
                   15      with postage thereon fully prepaid at Newport Beach, California in the ordinary course of
                           business. I am aware that on motion of the party served, service is presumed invalid if postal
                   16      cancellation date or postage meter date is more than one day after date of deposit for mailing in
                           affidavit.
                   17

                   18             []     VIA E-MAIL the receipt of which was confirmed by such means as were
                           reasonably calculated to ensure actual receipt by the recipient of the document.
                   19
                                    Executed on August 13, 2019, at Newport Beach, California.
                   20
                                    I declare under penalty of perjury under the laws of the State of California that the above
                   21
                           is true and correct.
                   22

                   23                                     /s/ Stephen E. Abraham
                                                                  Stephen E. Abraham
                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         Opp re FAC                                                                  8:19-cv-00190-JVS-DFM
    (9 49 ) 87 8-8608
                                                                   PROOF OF SERVICE
